El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
El Sr. Miguel A. Guzmán Acevedo (en adelante el de-mandante) es empleado del Municipio de Bayamón (en adelante el Municipio). El 13 de septiembre de 1996, se cayó de la parte posterior de una camioneta de cajón abierto, marca Chevrolet de 1989, propiedad del Municipio. Ello, mientras ejercía sus labores de recogido de basura. Al momento del accidente, el Sr. Javier De Jesús Rivera, también empleado del Municipio, conducía la *298camioneta. Alegadamente, el demandante sufrió daños fí-sicos tales como fractura en la clavícula izquierda, traumas en la mano derecha, nervios pinchados y fuertes dolores de espalda, entre otros, razón por la cual acudió al Fondo del Seguro del Estado (en adelante el Fondo) en donde recibió el tratamiento correspondiente.
Surge del expediente que el Fondo no se subrogó en los derechos del empleado (demandante) para reclamarle al tercero responsable, en virtud del Art. 31 de la Ley Núm. 45 de 18 de abril de 1935, según enmendada, conocida como Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 32. Ante este hecho, el deman-dante, su esposa la Sra. Carmen M. Torres Hernández y la sociedad legal de gananciales por ambos constituida in-coaron un pleito en daños y perjuicios contra el señor De Jesús —el “tercero” responsable de sus lesiones— y contra Universal Insurance Corp. (en adelante Universal), la ase-guradora del Municipio.
Universal contestó la demanda y solicitó que se dictara sentencia sumaria a su favor, en virtud de la inmunidad patronal que concede el Art. 20 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 21. Posteriormente, el señor De Jesús compareció adoptando por referencia y en su totalidad la contestación a la demanda presentada por Universal.(1)
Tras varios trámites procesales, el 8 de abril de 1999, el Tribunal de Primera Instancia desestimó la demanda con respecto a Universal. Concluyó que la póliza en cuestión excluye expresamente los accidentes como el de autos en su Sec. 11(B)(3), (4) y (5), por lo que la reclamación del Sr. De Jesús no estaba cubierta. Dicha sección establece lo si-guiente:
*299B. EXCLUSIONS
This insurance does not apply to any of the following:
3. WORKERS COMPENSATION
Any obligation for which the “insured” or the “insured’s” insurer may be held liable under any workers compensation, disability benefits or unemployment compensation law or any similar law.
4. EMPLOYEE INDEMNIFICATION AND EMPLOYER’S LIABILITY
“Bodily injury” to:
a. An employee of the “insured” arising out of and in the course of employment by the “insured;” or
b. The spouse, child, parent, brother or sister of that employee as a consequence of paragraph a. above.
This exclusion applies:
(1) Whether the “insured” may be liable as an employer or in any other capacity; and
(2) To any obligation to share damages with or repay someone else who must pay damages because of the injury.
But this exclusion does not apply to “bodily injury” to domestic employees not entitled to workers compensation benefits or to liability assumed by the “insured” under an “insured contract.”
5. FELLOW EMPLOYEE
“Bodily injury” to any fellow employee of the “insured” arising out of and in the course of the fellow employee’s employment. Apéndice, pág. 67.
Posteriormente, el tribunal de instancia emitió senten-cia para decretar el archivo del caso por desistimiento del demandante, por falta de diligenciamiento del emplaza-miento al codemandado señor De Jesús. Por último, me-diante orden de 30 de julio de 1999, le impuso al Lie. Va-léry López Torres, abogado del demandante, cincuenta dólares ($50) como sanción por alegada violación a los cá-nones del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
Inconforme, el demandante presentó un escrito de ape-lación ante el Tribunal de Circuito de Apelaciones. Me-diante Sentencia de 29 de marzo de 2000, el foro apelativo revocó el dictamen del tribunal de instancia. Concluyó, que el señor De Jesús es un asegurado adicional bajo el omni*300bus clause o cláusula colectiva que aparece en la See. 11(A)(1) de la póliza en cuestión, la cual lee como sigue:
A. COVERAGE
1. WHO IS AN INSURED The following are “insureds:”
a. You for any covered “auto.”
b. Anyone else while using with your permission a covered “auto” you own, hire or borrow except:
(1) The owner or anyone else from whom you hire or borrow a covered “auto.” This exception does not apply if the covered “auto” is a “trailer” connected to a covered “auto” you own.
(2) Your employee if the covered “auto” is owned by that employee or a member of his or her household.
(3) Someone using a covered “auto” while he or she is working in a business of selling, servicing, repairing or parking “autos” unless that business is yours.
(4) Anyone other than your employees, partners, a lessee or borrower or any of their employees, while moving property to or from a covered “auto”.
(5) A partner of yours for a covered “auto” owned by him or her or a member of his or her household.
c. Anyone else who is not otherwise excluded under paragraph b. above and is liable for the conduct of an “insured” but only to the extent of that liability. Apéndice, pág. 66.
Entendió, además, que “[n]o siendo De Jesús el patrono de Guzmán [el demandante], la aseguradora le debe repre-sentación legal a su asegurado adicional (De Jesús) y pro-tección de responsabilidad pública hasta los límites de la póliza”. Apéndice, pág. 10. Resolvió que no procedía deses-timar la acción por falta de diligenciamiento del emplaza-miento, por cuanto el señor De Jesús se sometió volunta-riamente a la jurisdicción del tribunal. Finalmente, dejó sin efecto la sanción contra el Lie. Valéry López Torres por entender que “no está claro porqué [sic] se le impuso ...”. Apéndice, pág. 11.
Por no estar de acuerdo con el dictamen del tribunal apelativo, Universal compareció ante nos mediante peti-ción de certiorari. Señaló como errores los siguientes:
*3011. Erró el Honorable Tribunal de Circuito de Apelaciones al hacer caso omiso al planteamiento del aquí compareciente de que la realidad jurídica en este caso es que el demandante es un obrero cubierto por la Ley del Fondo del Seguro del Estado, el cual recibió compensación por este [sic] y no tiene causa de acción contra su patrono ni la compañía de seguros del mismo.
2. Erró en adición el Tribunal de Circuito de Apelaciones, al aplicar la cláusula de asegurado adicional de la póliza del ve-hículo del Municipio e interpretar bajo ese análisis que el co-empleado que provocó el daño es un tercero para efectos de dicha cláusula y tratar a la Universal Insurance Company, aseguradora del Municipio, como si fuera la aseguradora del empleado clasificado como tercero para extender cubierta al accidente de marras. Certiorari, pág. 4.
Mediante Resolución de 9 de junio de 2000, expedimos auto de certiorari. A petición de Universal, acogimos dicho recurso como su alegato. Posteriormente, el demandante recurrido presentó su alegato, por lo cual procedemos a resolver.
I — <
Por estar estrechamente relacionados entre sí, discuti-remos ambos errores en conjunto.
El Art. 20 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, establece lo siguiente con respecto a la inmunidad patronal:
Cuando el patrono asegure sus obreros y empleados de acuerdo con el presente capítulo, el derecho aquí establecido para obtener compensación será el único remedio en contra del patrono, aun en aquellos casos en que se haya otorgado el máximo de las compensaciones o beneficios de acuerdo con el mismo ....
Sobre el particular, este Tribunal ha resuelto que “[b]ajo el estado actual del derecho vigente no existe duda de que la exclusividad de remedio establecida en el Art. 20, supra, es una de carácter absoluto que crea una inmunidad legal en favor de un patrono asegurado contra el ejercicio de *302cualquier otra acción; en otras palabras, no existe causa de acción alguna”. Admor. F.S.E. v. Flores Hnos. Cement Prods., 107 D.P.R. 789, 792 (1978). Véase, además, Torres Solís et al. v. A.E.E. et als., 136 D.P.R. 302, 308 (1994).
Así, también, en Martínez v. Bristol Myers, Inc., 147 D.P.R. 383 (1999), señalamos que el patrono asegurado goza de inmunidad frente a acciones civiles de daños y per-juicios que los empleados lesionados presenten en su contra, irrespectivamente de si el patrono fue o no negligente. (2)
Allí mismo, citando a Lugo Sánchez v. A.F.F., 105 D.P.R. 861, 867 (1977), expresamos que, bajo ningún concepto, un patrono se considerará un tercero causante del daño, pre-cisamente, porque la ley lo dispensa de la obligación de asegurar y por ser éste una parte regulada por el esquema de seguro exclusivo compulsorio.(3)
Cuando la lesión, enfermedad o muerte del obrero es producto de los actos de un tercero, la Ley del Sistema de Compensaciones por Accidentes del Trabajo no exime de responsabilidad civil al causante del daño, quien es ajeno a la relación patrono-obrero.
El Art. 31 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, le concede al empleado el derecho a reclamarle al tercero responsable los daños y perjuicios producto de la lesión, enfermedad profesional o muerte. A esos efectos dispone:
En los casos en qne la lesión, enfermedad profesional o la muerte que dan derecho de compensación al obrero, empleado o sus beneficiarios, de acuerdo con este capítulo, le hubiere provenido bajo circunstancias que hicieren responsables a [un] tercero de tal lesión, enfermedad o muerte, el obrero o em-*303pleado lesionado o sus beneficiarios podrán reclamar y obtener daños y perjuicios del tercero responsable de dicha lesión, en-fermedad o muerte dentro del año subsiguiente a la fecha en que fuere firme la resolución del caso por el Administrador del Fondo del Seguro del Estado, y éste podrá subrogarse en los derechos del obrero, empleado o sus beneficiarios para enta-blar la misma acción en la forma siguiente:
Cuando ... el Fondo del Seguro del Estado, de acuerdo con los términos de este capítulo, estuviere obligado a compensar en alguna forma, o a proporcionar tratamiento, el Administra-dor del Fondo del Seguro del Estado se subrogará en los dere-chos del obrero o empleado, o de sus beneficiarios, y podrá entablar procedimientos en contra del tercero en nombre del obrero o empleado, o de sus beneficiarios ....
Si el Administrador dejare de entablar demanda contra la tercera persona responsable, según se ha expresado en el pá-rrafo anterior, el obrero o empleado, o sus beneficiarios queda-rán en libertad completa para entablar tal demanda en su beneficio, sin que vengan obligados a resarcir al Fondo del Seguro del Estado por los gastos incurridos en el caso. Art. 31 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra.
Es decir, el Administrador del Fondo —en subrogación de los derechos del obrero— o, en su defecto, el obrero le-sionado pueden reclamarle judicialmente al tercero cau-sante del daño. Veamos, pues, quiénes son los terceros a los que se refiere el Art. 31 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra.
En ausencia de expresión legislativa, en López Rodríguez v. Delama, 102 D.P.R. 254, 258 (1974), definimos tercero como “toda persona aparte del empleado lesionado y su patrono asegurado”.(4)
En López Rodríguez v. Delama, supra, el demandado (Sr. Delama), a solicitud de su patrono, transportaba todas las noches a la demandante (una camarera) a su hogar en su vehículo personal. Una de esas noches, el señor Delama perdió el control del volante mientras conducía a exceso de *304velocidad. Como resultado, impactó a otros vehículos, oca-sionándole daños a la demandante. Ésta demandó al señor Delama y a su compañía aseguradora en daños y perjuicios.
Allí, resolvimos que la inmunidad patronal no se extiende a los directores, oficiales, accionistas, administradores o coempleados del patrono asegurado ni a sus compañías aseguradoras, si éstos incurrieron en negligencia. Es decir, a tenor de la norma establecida en López Rodríguez v. Delama, supra, un empleado lesionado tiene una causa de acción en daños y perjuicios contra un coempleado, como resultado de los actos negligentes y torticeros que este último cometió en su carácter personal.
Sobre el particular, en Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992), aclaramos que lo resuelto en López Rodríguez v. Delama, supra, no aplica cuando la ale-gada negligencia del coempleado surge en el desempeño de los deberes generales de su cargo. A esos efectos, expresa-mos:
Claramente, en López Rodríguez v. Delama, ante, no había ninguna justificación para extender la inmunidad patronal al coempleado, ya que sus actos negligentes no estaban relaciona-dos con sus funciones o deberes corporativos. Su deber de cui-dado, y responsabilidad, surgía del deber general impuesto por el Art. 1802, ante. Por tal razón, entendemos que la norma implantada en López Rodríguez v. Delama, ante, se circuns-cribe a aquellos casos en que el deber de cuidado quebrantado por el coempleado constituye un incumplimiento personal de una obligación proveniente del Art. 1802 del Código Civil, ante. (Enfasis en el original.) Rivera et al. v. Superior Pkg., Inc. et al., supra, pág. 139.
Además, expresamos que el propósito de la Ley del Sis-tema de Compensaciones por Accidentes del Trabajo no fue transferir de un empleado a otro la responsabilidad por un accidente del trabajo. Rivera et al. v. Superior Pkg., Inc. et al., supra, pág. 143. Resolver lo contrario implicaría impo-nerle a un coempleado la obligación de responder por la *305violación de un deber compensado mediante las primas al Fondo.
En vista de lo anterior, forzoso es concluir que el Tribunal de Circuito de Apelaciones incidió al aplicar lo resuelto en López Rodríguez v. Delama, supra, a la presente situación. Dicho caso es claramente distinguible por cuanto el vehículo accidentado pertenecía al coempleado, no al patrono; la aseguradora demandada era la del coem-pleado en su carácter personal, no la del patrono; la res-ponsabilidad del coempleado para con la demandante sur-gió al amparo del Art. 1802, supra, no en el descargo de los deberes de su puesto.
En Admor v. F.S.E. v. Flores Hnos. Cement Prods., supra, al igual que en el presente caso, la póliza excluyó de cubierta los accidentes compensables bajo la Ley del Sistema de Compensaciones por Accidentes del Trabajo. En dicho caso, la controversia era si el causante del daño puede traer como tercera demandada a la aseguradora de un patrono cubierto para que indemnice al obrero lesionado o si, por el contrario, la aseguradora puede presentar como defensa la inmunidad patronal consagrada en el Art. 20 de la referida ley, supra. Allí resolvimos que, ante la inexistencia de una causa de acción contra el patrono asegurado, la aseguradora de éste tampoco puede responder.
Bajo el estado de derecho actual, el demandante en el presente caso está impedido de demandar en daños y per-juicios al Municipio, directa o indirectamente, e indepen-dientemente de que el señor De Jesús —conductor del ve-hículo municipal— hubiese incurrido en negligencia en ocasión del accidente. El Municipio es un patrono asegu-rado que goza de inmunidad patronal, en virtud de la Ley del Sistema de Compensaciones por Accidentes del Trabajo. Conforme a la normativa antes enunciada, no existe causa de acción alguna contra el Municipio. En cuyo caso, tampoco existe contra Universal, por cuanto ésta no va a responder por lo que en derecho es inexistente. Véase *306Admor. F.S.E. v. Flores Hnos. Cement Prods., supra, pág. 794.
El Tribunal de Circuito de Apelaciones también incidió al fundarse en lo resuelto en Pérez Escolar v. Collado, 90 D.P.R. 806 (1964), para concluir que la cláusula de asegu-rado adicional (Sec. 11(A)(1) de la póliza en cuestión) con-virtió al señor De Jesús en un asegurado adicional de Universal.
Dicho caso es claramente distinguible a los hechos ante nuestra consideración. Allí, el señor Pérez Escolar y el se-ñor Collado - — ambos empleados de la Autoridad de Fuentes Fluviales de Puerto Rico— acudieron a una reunión oficial en el Barrio Monacillos de Río Piedras en el automó-vil del primero. Terminada la reunión y de regreso a sus hogares en Ponce tuvieron un accidente. Surge de los he-chos que en dirección a Ponce se detuvieron para cenar y tomar algunas cervezas. El señor Collado conducía el vehí-culo al momento del accidente. Como secuela de este inci-dente, se destrozó el automóvil y ambos sufrieron lesiones corporales de gravedad.
El señor Pérez Escolar —dueño del vehículo— demandó al señor Collado y a la aseguradora del vehículo, en virtud de la cláusula de asegurado adicional. Resolvimos a favor del demandante bajo el principio de que toda persona que ocasione un daño está obligada a responder por él. Conclui-mos, además, que no aplica la inmunidad que establece la Ley del Sistema de Compensaciones por Accidentes del Trabajo, porque allí el asegurado principal era el señor Pé-rez Escolar, no el patrono. Sobre el particular expresamos que “la [cláusula de] exclusión en cuanto a [un] co-em-pleado del mismo patrono [,] por estar el riesgo cubierto por el seguro obrero, no opera en una situación como ésta, en la cual, el asegurado es un co-empleado y no el propio patrono”. Pérez Escolar v. Collado, supra, pág. 810.
El foro apelativo erró al aplicar la cláusula de asegurado adicional y al concluir que Universal es solidariamente res-*307ponsable al demandante por los alegados daños causados por el señor De Jesús. El señor De Jesús no es un asegu-rado adicional cubierto bajo la póliza en cuestión. Como señaláramos anteriormente, estamos ante un accidente del trabajo. En virtud de la Ley del Sistema de Compensacio-nes por Accidentes del Trabajo, tanto el Municipio como Universal gozan de inmunidad frente a este tipo de reclamaciones.
En vista de lo anterior, y expedido previamente el auto de certiorari, revocamos la parte de la sentencia del Tribunal de Circuito de Apelaciones que determina que el de-mandante tiene una causa de acción contra Universal. Dic-taminamos, además, que la póliza de seguro emitida por Universal no cubre al codemandado señor De Jesús. Se devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos en armonía con lo aquí dispuesto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado con una opinión escrita. El Juez Asociado Se-ñor Hernández Denton concurrió con el resultado sin opi-nión escrita.

(1) Cabe señalar que, para esta fecha, el Lie. Ricardo J. Cacho Rodríguez era el representante legal del señor De Jesús y de Universal Insurance Corp. (en adelante Universal). Luego, a solicitud de Universal, renunció a la representación legal de ambos, a lo cual el tribunal accedió.


(2) Sin. embargo, hemos reconocido que, como excepción a la doctrina de inmu-nidad patronal, el patrono responde cuando el daño se produce por actos intenciona-les del patrono. Laureano Pérez v. Soto, 141 D.P.R. 77 (1996).


(3) No obstante lo anterior, hemos resuelto que el patrono puede convertirse en un tercero, en los casos en que éste posea una “segunda personalidad” totalmente independiente a su capacidad como patrono. Laureano Pérez v. Soto, supra.


(4) Véanse, además: Lugo Sánchez v. A.F.F., 105 D.P.R. 861, 866-867 (1977); Martínez v. Bristol Myers, Inc., 147 D.P.R. 383, 486 (1999).